ORDER
This case involves a warrantless search. The State, therefore, must establish by a preponderance of the evidence that the search was justified under a recognized exception to the warrant requirement. See State v. Edmonds, 211 N.J. 117, 128-30, 47 A.3d 737 (2012).
The trial court made findings on remand, to which we defer. See State v. Elders, 192 N.J. 224, 243-44, 927 A.2d 1250 (2007) (noting that in reviewing motion to suppress, appellate court should uphold trial court’s factual findings so long as they are “supported by sufficient credible evidence in the record” and should not disturb those findings merely because “it might have reached a different conclusion were it the trial tribunal” (internal quotation marks omitted)).
In light of the trial court’s findings on remand, the State has not met its burden. Neither the automobile exception nor the plain view exception to the warrant requirement applies. See State v. Pena-Flores, 198 N.J. 6, 28, 965 A.2d 114 (2009); State v. Bruzzese, 94 N.J. 210, 236, 463 A.2d 320 (1983).
*494The judgment of the Appellate Division is accordingly reversed, and defendant’s conviction for possession of heroin with intent to distribute is vacated.